Jericho Group, Ltd. v Midtown Dev., L.P. (2018 NY Slip Op 03651)





Jericho Group, Ltd. v Midtown Dev., L.P.


2018 NY Slip Op 03651


Decided on May 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 22, 2018

Sweeny, J.P., Webber, Gesmer, Singh, Moulton, JJ.


113274/04 -2126 6639N

[*1] Jericho Group, Ltd., Plaintiff-Respondent,
vMidtown Development, L.P., Defendant-Appellant.


Phillips Nizer LLP, New York (Mark M. Elliott of counsel), for appellant.
Schlam Stone & Dolan LLP, New York (Jeffrey M. Eilender of counsel), for respondent.

Order, Supreme Court, New York County (Charles E. Ramos, J.), entered December 8, 2017, which granted plaintiff's application for leave to file a motion to vacate the action, unanimously reversed, on the law and the facts, with costs, and the application denied.
This action, which began as a dispute over a real estate transaction over 15 years ago, has proceeded through Supreme Court, this Court, and others, spanned six lawsuits and five appeals, and resulted in state and federal orders precluding plaintiff, Jericho Group, Ltd., from commencing further proceedings against defendant, Midtown Development, L.P., without leave of court. The instant appeal concerns Supreme Court's most recent order, which granted plaintiff leave to move to vacate this action, the initial 2004 action, on the ground that new evidence, namely proof that its prior attorney had sabotaged the lawsuit, rendered that action a nullity.
Plaintiff's application should have been denied since the issues raised and claims made by plaintiff in support of vacatur are barred by the doctrines of res judicata and collateral estoppel (see generally Matter of Reilly v Reid , 45 NY2d 24
[1978]).	M-2126 - Jericho Group, Ltd. v Midtown Development, L.P. 
Motion to amend brief denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 22, 2018
CLERK